IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,699-01


                       EX PARTE JACK ALONSO ROCK, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 71646-01-B-WR IN THE 181ST DISTRICT COURT
                            FROM POTTER COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of possession of a controlled substance and sentenced to twenty

months’ imprisonment. He did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends in four grounds that he was denied pre-sentence credit. According to the

record, on July 19, 2019, the trial court entered a nunc pro tunc order and granted Applicant an

additional 320 days of pre-sentence credit. The Texas Department of Criminal Justice (TDCJ) has

not, however, received a copy of this order. The trial court shall order the district clerk to

immediately send a copy of this order to TDCJ. This application is dismissed. See Ex parte
                                                                                          2

Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim.

App. 2004).

Filed: September 23, 2020
Do not publish